Title: To Alexander Hamilton from Timothy Pickering, 20 July 1792
From: Pickering, Timothy
To: Hamilton, Alexander



Sir,
Boston July 20. 1792.

I have just read a passage in your circular letter of June 25th to the Collectors of the Customs, putting on the 12th section of the Post-Office-Law a construction which I conceive to be erroneous & which will materially injure the revenue of the department. I recollect your dropping the same idea transiently when I last saw you. I then searched for but overlooked the clause which showed that coasting vessels as well as those from abroad were obliged to deliver their letters at the Post-Office. That clause is in the 10th section. ’Tis the last half of the section, in which “every letter or packet brought into the U. States, or carried from one port therein to another by sea, in any private ship or vessel” is charged with “four cents” of which (by the 13th section) two are to be paid to the master. The charge for such letters being thus prescribed, the 12th section provides the means of compelling their delivery at the post offices, by forbidding the Custom House Officers to admit such vessels “to report, make entry or break bulk,” till the master or commander shall have delivered his letter to the postmaster. The only doubt on my mind respected the meaning of the phrase “by sea.” Some gentlemen at Providence thought that letters going in the packets between that place and Newport, were not within meaning of the act. I asked them what they would call the water between those two places: They answered “only an arm of the sea.” Then, I remarked it is a part of the sea, & within the meaning of the act. Letters passing by the packets between Providence or Newport and New York are in the same predicament; & it must be quite immaterial whether those packets sail on the south or north side of Long Island.
Your not seeing the clause I have now pointed out in the 10th section respecting letters brought by coasting vessels, has led to the construction which so evidently appears erroneous and which therefore I beg you as early as possible to correct.
